Citation Nr: 0532571	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  04-31 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma




THE ISSUE

Entitlement to an extension of the delimiting date for 
educational assistance benefits under Chapter 1606, Title 10, 
United States Code, beyond February 12, 1999.




ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The veteran had verified active service in the United States 
Navy from November 2001 to September 2003.  His DD Form 214 
from that period shows that he also had 4 years, 6 months, 
and 15 days of active service, and more than 16 years of 
inactive service, prior to November 14, 2001.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 decision by the RO.  For the 
reasons set forth below, this appeal is being REMANDED for 
additional development.  VA will notify the veteran if 
further action is required on his part.


REMAND

Educational benefits are available to members of the Selected 
Reserve under Chapter 1606, Title 10, United States Code.  
The Armed Forces makes the initial determination with respect 
to whether a reservist is eligible to receive benefits.  
38 C.F.R. § 21.7540 (2005).  If eligibility is established, 
the period of such eligibility ordinarily expires 10 years 
from the date the reservist becomes eligible for such 
assistance, or the date the reservist is separated from the 
Selected Reserve, whichever occurs first.  38 C.F.R. 
§ 21.7550(a) (2005).  There are exceptions, however.  For 
example, if the reservist serves on active duty pursuant to 
an order to active duty issued under sections 12301(a), (d), 
(g), 12302, or 12304 of Title 10, United States Code, the 
period of that active duty plus four months is excluded in 
determining the time limit on eligibility found in 38 C.F.R. 
§ 21.7550(a)(1) and (2).  Id. § 21.7550(a)(3).  See also 
38 C.F.R. § 21.7550(b), (c), (d), and 38 C.F.R. § 21.7551 
(2005) (setting out other exceptions).

In the present case, the record shows that the veteran's 
period of basic eligibility for educational benefits under 
Chapter 1606 began on February 12, 1989.  Thus, his period of 
eligibility would ordinarily have expired on February 12, 
1999.  Notably, however, documents in the record indicate 
that he had a continuous period of service from January to 
April 1991, during the Persian Gulf War.  38 C.F.R. § 3.2(i) 
(2005).  Under the law, outlined above, if that period of 
service was a period of active duty, and if he entered into 
that period of active duty pursuant to an order issued under 
sections 12301(a), (d), (g), 12302, or 12304 of Title 10, 
United States Code, he would be entitled to an extension of 
his current delimiting date equivalent to the length of that 
period of active duty plus four months.  This is significant, 
in part, because it appears from the record that the veteran 
was awarded educational assistance benefits in 1999, but that 
such benefits were paid only through February 12, 1999; the 
10-year anniversary of the date that basic eligibility was 
established.

Unfortunately, the Board cannot reliably determine from the 
current record whether the veteran's period of service from 
January to April 1991 was a period of active duty served 
pursuant to an order issued under sections 12301(a), (d), 
(g), 12302, or 12304 of Title 10, United States Code.  
Consequently, a remand is required.

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Ask the service department to verify any 
and all periods of active service the 
veteran had between February 12, 1989 and 
November 13, 2001.  Ask the service 
department to indicate with respect to each 
such period of service-including any period 
of service from January to April 1991-
whether the service was in the nature of 
active duty service or active duty for 
training.  If any periods of active duty are 
identified, the service department should be 
asked to specifically indicate whether any 
such periods were served pursuant to an 
order to active duty issued under sections 
12301(a), (d), (g), 12302, or 12304 of Title 
10, United States Code, or their 
predecessors.  The service department should 
also be asked to provide copies of any 
DD Forms 214 and any other documents relied 
upon in making its determinations.  The 
response(s) received, and any additional 
evidence obtained, should be associated with 
the veteran's file.

2.  Thereafter, take adjudicatory action on 
the matter of the veteran's entitlement to 
an extension of the delimiting date for 
educational assistance benefits under 
Chapter 1606, Title 10, United States Code, 
beyond February 12, 1999.  If all or any 
part of the benefit sought is denied, 
furnish the veteran a supplemental statement 
of the case (SSOC).

After the veteran has been given an opportunity to respond to 
the SSOC, his file should be returned to this Board for 
further appellate review.  No action is required by the 
veteran until he receives further notice, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).  The purposes of this remand are 
to procure clarifying data and to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veteran's Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C. §§ 5109B, 7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

